538 F.2d 290
6 Envtl. L. Rep. 20,668
PEOPLE OF the STATE OF CALIFORNIA ex rel. STATE WATERRESOURCES CONTROL BOARD, Petitioner,v.The ENVIRONMENTAL PROTECTION AGENCY, and Russell E. Train,as Administrator of the Environmental ProtectionAgency, Respondents.STATE OF WASHINGTON and its Department of Ecology, Petitioners,v.The ENVIRONMENTAL PROTECTION AGENCY, and Russell E. Train,as Administrator of the Environmental ProtectionAgency, United States of America, Respondents.
Nos. 73-2466, 73-2486 and 74-1189.
United States Court of Appeals,Ninth Circuit.
Aug. 6, 1976.

Roderick Walston, Deputy Atty. Gen.  (argued), San Francisco, Cal., and Charles B. Roe, Jr., Sr. Asst. Atty. Gen.  (argued), Olympia, Wash., for petitioners.
Raymond W. Mushal, Atty.  (argued), App.  Section, Land and Natural Resources Div., U.S. Dept. of Justice, Washington, D. C., for respondents.

ORDER

1
Before WRIGHT and CHOY, Circuit Judges, and BURNS,* District Judge.


2
It appearing that upon writ of certiorari the Supreme Court of the United States, --- U.S. ----, 96 S.Ct. 2022, 48 L.Ed.2d 528 has reversed the judgment of this court in its opinion of February 13, 1975, 9 Cir., 511 F.2d 963, and remanded to this court for further proceedings,


3
IT IS ORDERED that this court's opinion of February 13, 1975 is vacated and that the action of the Administrator of the Environmental Protection Agency in denying the application of the state agencies of Washington and California is affirmed.



*
 Honorable James M. Burns, United States District Judge for the District of Oregon, sitting by designation